El Juez Asociado Señou Hutchison-,
emitió la opinión del tribunal.
 Un registrador de la propiedad se negó a inscribir la escritura otorgada por un mársbal de una parcela de te-rreno vendida en ejecución de sentencia en una acción personal instituida por un' acreedor hipotecario contra los here-deros del deudor para recobrar el importe de la hipoteca. El artículo 20 de la Ley Hipotecaria prohibe que se inscriba cual-quier enajenación hecha por el cedente, o a su nombre, cuyo título a la propiedad en cuestión no estuviere previamente ins-crito. Este artículo fué modificado por Real Decreto de 22 de julio de 1896, a fin de permitir que se inscribieran las es-crituras de bienes vendidos en procedimiento ejecutivo suma-rio. Passalacqua Hnos. & Cía. v. Registrador de la Propiedad de Caguas, 6 D.P.R. 42, segunda edición; Zayas v. Registrador de la Propiedad de Ponce, 14 D.P.R. 607; Orcasitas v. Registrador de la Propiedad de Caguas, 21 D.P.R. 553; y Zagas v. Registrador de la Propiedad de Caguas, 28 D.P.R. 116.
El recurrente cita de 2 Galindo 214, edición de 1903, como sigue:
“Aunque la Real Orden de 22 de julio de 1896 sólo se refiere al caso de ejecución instada por un acreedor hipotecario, creemos que puede aplicarse también al de que la ejecución se haya seguido a ins-tancia de un acreedor personal, porque donde hay la misma razón debe aplicarse el mismo derecho.”
No es necesario que nos detengamos a investigar hasta qué punto la certeza de la premisa aquí envuelta puede ser afectada por la diferencia existente entre una acción pura-mente personal y un procedimiento sumario quasi in rem. Admitiendo, para los fines de la argumentación solamente, que podría existir en uno u otro caso la misma razón para tal re-gla, es ése un hecho para la consideración de la legislatura. La fraseología clara del Decreto Real no puede ser ex-*112tendida por legislación judicial con el propósito de incluir acciones puramente personales.
La posición del recurrente no lia sido fortalecida por la cita que hace de Morell, sin referirse al tomo o a la página de sus comentarios.

La nota recurrida debe ser confirmada.